Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County, rendered September 16, 1971, which imposed upon him an indeterminate prison term not to exceed four years, upon a conviction of attempted robbeiy in the third degree, on a plea of guilty. Sentence reversed, on the law, and case remanded to Criminal Term for resentencing. After his guilty plea, appellant was paroled to the custody of a drug rehabilitation program. Fixing of a date of sentencing had been waived, but when it was finally set appellant failed to appear. A bench warrant was issued and on September 16, 1971 appellant was present for sentencing. It appears from the record that the sentencing court did not have appellant’s probation report when it pronounced sentence. The sentence procedure therefore did not comply with the mandate of CPL 390.20 (sabd. 1). Rabin, P. J., Hopkins, Munder, Martuscello and Christ, JJ., concur.